STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS


 Cornell F. Daye,
 Petitioner Below, Petitioner                                                       FILED
                                                                                   April 4, 2014
                                                                              RORY L. PERRY II, CLERK
 vs) No. 13-0913 (Raleigh County 04-C-531)                                  SUPREME COURT OF APPEALS
                                                                                OF WEST VIRGINIA

 Marvin Plumley, Warden, Huttonsville
 Correctional Center, Respondent Below,
 Respondent

                              MEMORANDUM DECISION

        Petitioner Cornell F. Daye, appearing pro se, appeals the order of the Circuit Court of
Raleigh County, entered August 23, 2013, that denied his petition for a writ of habeas corpus
following an omnibus hearing. Respondent warden, by counsel Julie A. Warren, filed a response.
Petitioner filed a reply.1

        The Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Petitioner was twice convicted of possession of crack cocaine with intent to deliver in
this State and convicted for possession of a controlled substance with intent to deliver in the
State of Florida. In State ex rel. Daye v. McBride, 222 W.Va. 17, 658 S.E.2d 547 (2007),
petitioner challenged the imposition of a life sentence pursuant to the recidivist statute, West
Virginia Code §§ 61-11-18 and -19. This Court held in Daye that the imposition of a life
sentence was mandatory and remanded the case for development of outstanding habeas
corpus issues. 222 W.Va. at 24, 658 S.E.2d at 554.

       Pursuant to this Court’s remand order, petitioner was appointed counsel. After
experiencing disagreements with his attorneys, petitioner moved to proceed pro se, which
motion was granted. Petitioner was also provided with discovery; however, respondent
warden subsequently moved to terminate discovery. See Rule 7(a), W.V.R. Governing
Post-Conviction Habeas Corpus Proceedings (a petitioner may engage in discovery “if, and to
       1
         Petitioner also moved to strike respondent warden’s brief alleging that it had been
untimely filed. This Court finds that respondent warden timely filed his brief and, therefore, denies
the motion to strike.

                                                 1
the extent that, the court in the exercise of its discretion, and for good cause shown, grants
leave to do so.”). The circuit court granted the motion to terminate discovery and also later
resolved petitioner’s outstanding discovery and subpoena requests in its final order.

       Petitioner was given an omnibus hearing on May 9, 2012, and April 11, 2013. On
August 23, 2013, the circuit court denied the petition in an exhaustive 116-page order that
addressed petitioner’s numerous grounds for relief.

       Petitioner appeals the circuit court’s August 23, 2013, order that denied habeas relief.
We review a circuit court’s denial of a habeas petition under an abuse of discretion standard.
See Syl. Pt. 1, in part, Mathena v. Haines, 219 W.Va. 417, 633 S.E.2d 771 (2006).

        On appeal, petitioner raises eight claims that were rejected by the circuit court in its
order: (1) that the circuit court erred in refusing petitioner’s subpoena requests and in not
ruling on discovery issues prior to the omnibus hearing; (2) that Brady v. Maryland, 373 U.S.
83 (1963), was violated; (3) that the imposition of a life sentence pursuant to the recidivist
statute was unconstitutional; (4) that the State was impermissibly allowed to present the name
and nature of petitioner’s prior offenses despite his offer to stipulate to the previous offenses;
(5) that a jury instruction on intent was unconstitutional; (6) that the State violated a plea
agreement when sentences were not run concurrently; (7) that petitioner did not waive his
right to be indicted; and (8) that an adequate factual basis did not exist for petitioner’s plea.
Respondent warden argues that petitioner has failed to show that the circuit court erred in
denying his petition.

        After careful consideration of the parties’ arguments, this Court concludes that the
circuit court did not abuse its discretion in denying the petition. Having reviewed the circuit
court’s “Order Denying Petition for Omnibus Writ of Habeas Corpus and Resolving Other Matters
Raised in Case Nos. 97-F-16-H, 99-IF-69-K, 00-F-36-K, & 01-IF-158,” entered August 23, 2013,
we hereby adopt and incorporate the circuit court’s well-reasoned findings and conclusions as to
the assignments of error raised in this appeal. The Clerk is directed to attach a copy of the circuit
court’s order to this memorandum decision.

      For the foregoing reasons, we find no error in the decision of the Circuit Court of Raleigh
County and affirm its August 23, 2013, order that denied the petition.

                                                                                          Affirmed.
ISSUED: April 4, 2014

CONCURRED IN BY:

Chief Justice Robin Jean Davis
Justice Brent D. Benjamin
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II
                                                 2